1    GORDON H. DePAOLI
     Nevada State Bar No. 00195
2
     DALE E. FERGUSON
3
     Nevada State Bar No. 4986
     DOMENICO R. DePAOLI
4    Nevada State Bar No. 11553
     WOODBURN AND WEDGE
5    6100 Neil Road, Suite 500
     Reno, Nevada 89511
6
     Telephone: 775 / 688-3000
7
     Attorneys for WALKER RIVER IRRIGATION
8    DISTRICT

9                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEVADA
10

11
      UNITED STATES OF AMERICA,         )                3:73-cv-00127-MMD-WGC
12                                      )
             Plaintiff,                 )
13                                      )                STIPULATION AND ORDER FOR
      WALKER RIVER PAIUTE TRIBE,        )                EXTENSION OF TIME TO SUBMIT
14                                      )                PROPOSAL REGARDING
             Plaintiff-Intervenor,      )                DISCOVERY PROCEDURE AND
15
                                        )                AGENDA FOR STATUS
16                   v.                 )                CONFERENCE, AND TO VACATE
                                        )                STATUS CONFERENCE OF
17    WALKER RIVER IRRIGATION DISTRICT, )                DECEMBER 18, 2019
      a corporation, et al.,            )
18                                      )                (First Request)
             Defendants.                )
19
                                        )
20
            1.     Pursuant to the Stipulated Scheduling Order and Discovery Plan (ECF 2437),
21
     the United States and Walker River Paiute Tribe, and the Walker River Irrigation District, the
22
     Nevada Department of Wildlife, Lyon County, Centennial Livestock, Desert Pearl Farms, LLC,
23

24   Peri Family Ranch, LLC, Peri & Peri, LLC and Frade Ranches, Inc., The Schroeder Group,

25   California State Agencies (California State Water Resources Control Board, California
26   Department of Fish and Wildlife and the California Department of Parks and Recreation), and
27
     Mono County, California (the “Principal Defendants”), and Mineral County and the Walker
28
     Lake Working Group were to submit a proposal to the Court on or before December 16, 2019

                                                  -1-
1    concerning, among things, coordination of discovery, including sharing discovery, scheduling
2
     discovery, and other matters related to discovery and concerning matters related to dispositive
3
     or partially dispositive motions (the “Discovery/Motion Proposal”).
4
            2.     Pursuant to the Minute Order of August 8, 2019 (ECF 2560), the Court
5
     scheduled a Status Conference for December 18, 2019 at 10:00 a.m. to, among other things,
6

7
     issue any orders needed to resolve disputes, if any, concerning the Discovery/Motion Proposal

8    among the parties, and to amend the Scheduling Order accordingly, and further directed the

9    United States to prepare an agenda for that Status Conference to be submitted on or before
10
     December 13, 2019.
11
            3.     The United States and Walker River Tribe and the Principal Defendants have
12
     exchanged drafts of Discovery/Motion Proposals, and have conferred and met in-person to
13
     attempt to resolve the areas of disagreement between them.
14

15
            4.     Based upon the parties’ exchange of those drafts and their conference, it is clear

16   that the parties have common ground, but also continue to have significant differences between

17   them concerning the content of the Discovery/Motion Proposal.
18
            5.     In order to attempt to reach an agreement on some or all of those differences, the
19
     United States and Walker River Tribe and the Principal Defendants require additional time to
20
     confer among themselves and thereafter with each other, and are of the view that with
21
     additional time, they will be able to either resolve, or at least significantly reduce, the
22

23
     differences between them.

24          NOW, THEREFORE, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and

25   LR IA6-1, the parties stipulate to extend the time to submit the Discovery/Motion Proposal to
26
     January 30, 2020, and respectfully request that the Court vacate the December 18, 2019, Status
27

28


                                                   -2-
1    Conference and reschedule it to a date and time which is after January 30, 2020, and which is
2
     convenient to the Court and the parties.
3
            Dated: December 12, 2019.
4
      WOODBURN AND WEDGE                            U.S. DEPARTMENT OF JUSTICE
5

6
      By:     / s / Gordon H. DePaoli               By:    / s / Andrew “Guss” Guarino
7
              Gordon H. DePaoli                            (per authorization)
              Nevada Bar No. 195                           A. Guss Guarino, Trial Attorney
8     6100 Neil Road, Suite 500                     Environment and Natural Resources Div.
      Reno, Nevada 89511                            999 18th Street, Suite 370
9     Attorneys for Walker River Irrigation         Denver, Colorado 80202
      District
10
                                                    David L. Negri
11
                                                    Trial Attorney, Natural Resources Section
      MEYER, WALKER, CONDON &                       c/o U.S. Attorney’s Office
12    WALKER, P.C.                                  800 Park Boulevard, Suite 600
                                                    Boise, Idaho 83712
13    By:   / s / Alice E. Walker                   Attorneys for United States of America
            (per authorization)
14
            Alice E. Walker
15
      1007 Pearl Street                             ADVOCATES FOR COMMUNITY &
      Boulder, Colorado 80302                       ENVIRONMENT
16
      LAW OFFICES OF WES WILLIAMS, JR.,
17    P.C.                                          By:    / s / Simeon Herskovits
      Wes Williams, Jr., NSB 6864                          (per authorization)
18
      3119 Pasture Rd.                                     Simeon Herskovits, NSB 11155
19
      P.O. Box 100                                         Iris Thornton
      Schurz, Nevada 89427                          P.O. Box 1075
20    Attorneys for Walker River Paiute Tribe       El Prado, New Mexico 87529
                                                    Attorneys for Mineral County
21
      OFFICE OF THE ATTORNEY GENERAL                BEST BEST & KRIEGER
22
      OF CALIFORNIA
23
                                                    By:   / s / Roderick E. Walston
      By:    / s / Nhu Q. Nguyen                          (per authorization)
24           (per authorization)                          Roderick E. Walston
             Nhu Q. Nguyen, NSB 7844                2001 N. Main Street, Suite 390
25    1300 I Street, Suite 125                      Walnut Creek, California 94596
      P.O. Box 944255
26
      Sacramento, California 94244-2550             Jerry Snyder, NSB 6830
27
      Attorneys for California State Agencies       429 W. Plumb Lane
                                                    Reno, Nevada 89509
28                                                  Attorneys for Lyon County


                                                  -3-
1    STATE OF NEVADA OFFICE OF THE                   THE COUNTY OF MONO (CA)
     ATTORNEY GENERAL
2

3
     By:    / s / Tori Sundheim                      By:    / s / Jason Canger
            (per authorization)                             (per authorization)
4           Tori Sundheim, NSB 14156                        Stacey Simon, County Counsel
     Sr. Deputy Attorney General                            Jason Canger
5    100 N. Carson Street                            P.O. Box 2415A
     Carson City, Nevada 89701-4717                  Mammoth Lakes, California 93546-2415
6
     Attorneys for Nevada Department of Wildlife     Attorneys for Mono County
7

8    SCHROEDER LAW OFFICES, P.C.                     SIMONS HALL JOHNSTON PC

9    By:    / s / Therese A. Ure                     By:    / s / Brad M. Johnston
            (per authorization)                             (per authorization)
10
             Therese A. Ure, NSB 10255                      Brad M. Johnston, NSB 8515
11
     10615 Double R Boulevard, Suite 100             22 State Route 208
     Reno, Nevada 89521                              Yerington, Nevada 89447
12   Attorneys for The Schroeder Group               Attorneys for Desert Pearl Farms, Peri
                                                     Family Ranch, LLC, Peri & Peri LLC, and
13                                                   Frade Ranches
14

15
                                             ORDER
16
     Dated: December 12, 2019.         IT IS SO ORDERED.
17

18

19
                                                     William G. Cobb
20                                            United States Magistrate Judge

21

22

23

24

25

26

27

28


                                                   -4-
